Citation Nr: 1814762	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  15-34 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial disability rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Carey E. Galusha, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse



ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty from September 1977 to September 1981.  He was awarded the Army Commendation Medal. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO) (mailed in June 2015), which continued the evaluation of bilateral hearing loss as noncompensable.  The appellant timely appealed the decision with a notice of disagreement received by VA in July 2015.  After the RO issued a statement of the case in September 2015, the appeal was perfected with the timely filing of a substantive appeal in the same month.

The claim of TDIU is inferred with the claim of an increased rating and with evidence that the Veteran is unemployed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (per curiam).

The appellant and his spouse testified before the undersigned Veterans Law Judge at an April 2017 hearing at the RO in Waco, Texas.  A hearing transcript has been associated with the claims file and reviewed.

Through the appellant's representative's submission of additional evidence in October 2017, the appellant appears to have raised the issues of (1) whether new and material evidence has been received with respect to claims of entitlement to service connection for diabetes mellitus type II, peripheral neuropathies in all four extremities, and an acquired psychiatric disorder to include depression and symptoms manifested by anxiety and stress; and (2) entitlement to service connection for diabetes mellitus type II, peripheral neuropathies in all four extremities, an acquired psychiatric disorder to include depression and symptoms manifested by anxiety and stress, hypertension, osteophyte for both feet, metatarsalgia for both feet, a disability manifested by pain in both feet, acquired hallux valgus in both feet, and sleep apnea.  See 10/24/2017, Correspondence.  The appellant is advised that the evidence submitted in October 2017 does not meet the standards of an intent to file, 38 C.F.R. § 3.155(b), or that of a complete claim under 38 C.F.R. § 3.160(a).  The agency of original jurisdiction (AOJ) should notify the appellant as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before it can adjudicate the issues on appeal.

Entitlement to a compensable initial disability rating for bilateral hearing loss

With respect to the issue of entitlement to a compensable initial disability rating for bilateral hearing loss, additional development is necessary before the Board can adjudicate the issue because the Veteran should be afforded a new examination and the AOJ should attempt to obtain private medical records and social security disability records.

At the April 2017 Board hearing, the Veteran confirmed that he was granted social security disability benefits based in part on hearing loss.  04/27/2017, Hearing Transcript.  A letter from the U.S. Social Security (SSA) administration confirms the Veteran being deemed disabled.  04/29/2017, Third Party Correspondence.  However, the record does not include treatment records or examinations from the SSA, and attempts to obtain them are not of record.  Therefore, VA should send a request to the SSA seeking all records and examinations from the SSA.

In addition, in January 2012 the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), authorizing Dr. J.S. from Avada Audiology & Hearing Care to disclose and release to VA information on his treatment for hearing loss.  01/12/2012, VA 21-4142 Authorization for Release of Information.  The Veteran also included a January 2012 letter from Dr. J.S. confirming his treatment for hearing loss.  01/12/2012, Medical Treatment Record - Non-Government Facility.  However, attempts by the RO to obtain treatment records from Dr. J.S. are not of record.  The AOJ should thus ask the Veteran to resubmit the VA Form 21-4142 and then should request those medical records from Dr. J.S. 

Furthermore, the latest private audiological examination, conducted in June 2015, reflects that the Veteran's hearing may have worsened.  Compare 05/20/2013, VA Examination, with 07/20/2015, Medical Treatment Record - Non-Government Facility.  VA must provide a new examination where the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity.  Accordingly, the Veteran should be afforded a new VA examination to determine the current severity of his bilateral hearing loss.

Entitlement to TDIU

As noted in the introduction above, the claim for TDIU is inferred with the claim for an increased rating and evidence that the Veteran is unemployed.  The record reflects the Veteran's contentions that he is unable to perform a gainful occupation because of his service-connected hearing loss.  For example, the Veteran testified that he was awarded social security disability benefits because his hearing and peripheral neuropathy placed him on "total disability" for the SSA.  See 04/27/2017, Hearing Transcript; see also 10/25/2017, Motion to Advance on Docket.  VA should thus seek all records and examinations from the SSA and then address the functional effects that the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation. 

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records.  As many attempts should be made as necessary to obtain those records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort to obtain outstanding VA and private treatment records in order to allow the appellant the opportunity to obtain and submit those records for VA review.  Moreover, notify the appellant that he may submit or resubmit VA Forms 21-4142 and 21-4142a to authorize any private medical provider, including Dr. J.S. from Avada Audiology & Hearing Care, to disclose and release to VA information on the Veteran's treatment, and then request those medical records from the private medical provider(s).  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

2.  Request the U.S. Social Security Administration to provide the Veteran's records.  If not available, include the negative response in the claims file and notify the Veteran.

3.  After all development has been completed and returned from steps 1-2 above, schedule the Veteran for an examination as to assess the current severity of the bilateral hearing loss.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet.

Provide a comprehensive rationale for any opinions and conclusions offered.  If a requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.  If any medical literature is cited, then provide a copy of it or a link to it.

4.  After all development has been completed and returned from steps 1-3 above, send the claims file to an appropriate VA clinician to conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities (to include bilateral hearing loss and tinnitus) on the Veteran's ability to function in an occupational setting.  In this regard, comment on the Veteran's ability to function in an occupational environment, document any education and work experience reported by the Veteran during the examination, and describe any functional impairment caused solely by any the service-connected disability.

Provide a comprehensive rationale for any opinions and conclusions offered.  If a requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.  If any medical literature is cited, then provide a copy of it or a link to it.

5.  After all development has been completed and returned from all steps above, if any benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112.




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a Board decision is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).

